Citation Nr: 0503427	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  00-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as panic attacks.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the above claims.  The case was 
previously remanded by the Board in a November 2003 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As a result of the Board's November 2003 remand, the RO was 
instructed to make arrangements for the veteran to get a 
psychiatric examination to determine whether he had a 
psychiatric order of service origin.  In this case, the 
veteran was afforded a psychiatric examination in July 2004, 
but the examiner did not provide a medical opinion as to 
whether the veteran's diagnosed panic disorder without 
agoraphobia is related to his service.  

Accordingly, compliance with the November 2003 remand has not 
been fully accomplished.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  Id.  As such, this case is not ready for 
appellate review and must be remanded for further 
development.  

Additionally, the RO was instructed to obtain the veteran's 
service medical records relating to any treatment he received 
between January 1970 and December 1971 from a hospital in 
Heidelberg, Germany.  The record shows that the RO attempted 
to obtain the records for the two-year period but was 
instructed to narrow its search to a one-year period.  The RO 
then sought the records for the period of August 15, 1970 to 
August 16, 1971, and was informed that such records were not 
found.  In light of the fact that the veteran's service 
medical records, including those from Heidelberg, have been 
associated with the claims file, and the necessity of 
limiting the search to one year, the RO did everything 
reasonably possible to comply with the remand.  

However, in a June 2004 letter, the veteran's spouse noted 
that while in service, the veteran used a different file 
number.  The file number provided by the veteran's wife 
corresponds with the number on the veteran's DD 214 and most 
of his service medical records associated with the claims 
file, including his enlistment and separation examinations.  
However, the service medical records also contain documents 
with the current claims file number.  Additionally, his 
communications with the RO starting in July 1999 contain only 
the current claims number.  His claim application in October 
1985 notes both sets of numbers.  The RO searched for medical 
records from Heidelberg using only the current claims file 
number.  Therefore, upon remand, the RO must seek the 
veteran's records from the Heidelberg facility using the 
number recently provided by the veteran's wife.  

The RO must document all efforts to verify the numbers and to 
obtain the records, associate all responses with the claims 
file, and notify the veteran if it could not obtain records.  

In her statement the veteran's wife also reported that he was 
given an inhaler for his respiratory problems by the VA.  The 
VA examiner also made reference to some VA records not 
currently in the claims file. 

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Contact the 130th Station Hospital in 
Heidelberg, Germany, and request the 
veteran's complete medical records using 
the newly provided file number, to 
include clinical records, between August 
15, 1970 and August 16, 1971.  Document 
all efforts to obtain the records and 
associate all responses with the claims 
file.  

2.  Obtain VA treatment records from the 
outpatient treatment clinic in Beaumont 
from September 1999 to the present.  If 
these records contain evidence of a 
chronic respiratory disorder, further 
examination to determine the nature of 
the respiratory disorder and whether or 
not it is related to service should be 
accomplished.  

3.  Return the claims folder to the VA 
mental disorders examiner that examined the 
veteran in July 2004, if available.  The 
examiner is asked to indicate in the report 
that she has reviewed the claims folder.  

The examiner is requested to state whether 
it is at least as likely as not that any 
current panic disorder is related to disease 
or injury in service, noting particularly 
the references to tachycardia and acute 
anxiety reaction noted in service medical 
records from December 1970 to March 1971.  
If that examiner is no longer available, the 
file should be referred to another 
appropriate examiner for such opinion.  If 
re-examination of the veteran is required in 
order to provide the requested opinion, an 
examination should be scheduled.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  

4.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  See 38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



